 Case 3:19-cv-01537-BEN-JLB Document 22-7 Filed 12/06/19 PageID.236 Page 1 of 4




 1 George M. Lee (SBN 172982)
   SEILER EPSTEIN LLP
 2
   275 Battery Street, Suite 1600
 3 San Francisco, California 94111
 4 Phone: (415) 979-0500
   Fax: (415) 979-0511
 5 Email: gml@seilerepstein.com
 6
   John W. Dillon (SBN 296788)
 7 GATZKE DILLON & BALLANCE LLP
 8 2762 Gateway Road
   Carlsbad, California 92009
 9 Phone: (760) 431-9501
10 Fax: (760) 541-9512
   Email: jdillon@gdandb.com
11
12 Attorneys for Plaintiffs
13
14
15                               UNITED STATES DISTRICT COURT
16                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
     JAMES MILLER, et al.,                              Case No. 3:19-cv-01537-BEN-JLB
18
19                         Plaintiffs,                  Hon. Roger T. Benitez Magistrate
                                                        Hon. Jill L. Burkhardt
20
          vs.                                           DECLARATION OF PLAINTIFF
21
                                                        JOHN PHILLIPS IN SUPPORT
22 XAVIER BECERRA, in his official                      OF PLAINTIFFS’ MOTION FOR
   capacity as Attorney General of                      PRELIMINARY INJUNCTION
23 California, et al.,
24                                                      Complaint filed:August 15, 2019
                       Defendants.                      Amended Complaint filed:
25
                                                        September 27, 2019
26
27                                                      Hearing Date: January 16, 2020
                                                        Time: 10:00 a.m.
28                                                      Courtroom: 5A, 5th Floor

                DECLARATION OF PLAINTIFF JOHN PHILLIPS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                 (CASE NO. 3:19-CV-01537-BEN-JLB)
 Case 3:19-cv-01537-BEN-JLB Document 22-7 Filed 12/06/19 PageID.237 Page 2 of 4




 1                             DECLARATION OF JOHN PHILLIPS
 2 I, John Phillips, declare as follows:
 3      1.   I am an adult resident of the County of San Diego, California, and am a named
 4
     plaintiff in the above matter. I have personal knowledge of the facts stated herein, and
 5
     if called as a witness, I could competently testify to these facts.
 6
        2.   This declaration is executed in support of plaintiffs’ motion for a preliminary
 7
     injunction.
 8
 9      3.   I am a Federal Firearms Licensee (“FFL”) and firearms dealer in the

10 Department of Justice’s Centralized List of Firearms Dealers. I am the president of
11 plaintiff PWGG, L.P., doing business as “Poway Weapons & Gear” and “PWG Range,”
12 which is both a licensed firearms retailer and a shooting range in Poway, California. I
13 am also a member of the organizational plaintiffs, San Diego County Gun Owners PAC,
14
     California Gun Rights Foundation, Second Amendment Foundation and Firearms
15
     Policy Coalition, Inc. I make this declaration on my own behalf, and as President of
16
     PWGG, L.P.
17
18      4.   As a licensed firearms retailer, I would like to have the business purchase, sell,

19 and transfer firearms in common use for lawful purposes—commonly sold for lawful
20 purposes in other parts of the country, which are defined as “assault weapons” and
21 contain some or all of the features described by Penal Code § 30515(a)—to ordinary,
22 non-prohibited adults through my FFL dealership, and would engage in this business
23
     but for the State’s laws, and Defendants’ policies, practices, customs, and enforcement
24
     of same.
25
        5.   PWG holds a “Dangerous Weapons License/Permit” issued and maintained by
26
27 defendants through the California Department of Justice, Bureau of Firearms. This
28 permit allows my dealership to acquire and sell so-called “assault weapons” to select

                                                       -1-
                DECLARATION OF PLAINTIFF JOHN PHILLIPS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                                 (CASE NO. 3:19-CV-01537-BEN-JLB)
 Case 3:19-cv-01537-BEN-JLB Document 22-7 Filed 12/06/19 PageID.238 Page 3 of 4




 1 exempted recipients, such as law enforcement officers. However, the permit does not
 2 allow us to sell, transfer or rent so-called “assault weapons” to non-exempt agencies or
 3 individuals, ordinary, non-prohibited citizens such as the other individual plaintiffs
 4
   named in the lawsuit, to the institutional and organizational plaintiffs or their law-
 5
   abiding customers/members. In addition to potential criminal violations, violating these
 6
   laws subjects our permit to revocation per 11 CCR § 4147.
 7
      6. I would, through my licensed dealership, acquire and sell the firearms described
 8
 9 under Penal Code § 30515(a) to ordinary, non-exempt citizens such as, but not limited
10 to, the other individual plaintiffs named in the lawsuit, but for the State’s laws, and I
11 would otherwise fear the loss of licenses, arrest, prosecution and loss of property and
12 liberty under defendants’ policies, practices and customs. In addition to violating my
13 customers’ Second Amendment rights, the State’s laws and defendants thus further
14
   infringe upon my economic liberties, causing me financial damages because I cannot
15
   acquire and transfer to lawful persons such arms that are protected by the Second
16
   Amendment.
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
              DECLARATION OF PLAINTIFF JOHN PHILLIPS IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                               (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 22-7 Filed 12/06/19 PageID.239 Page 4 of 4



 1     7. Accordingly, and for these reasons, I respectfully ask that the Court grant
 2 preliminary injunctive relief, enjoining enforcement or application of Penal Code
 3 sections 30515(a) and (b), 30600, 30605, 30800, 30910, 30915, 30945, 30950, 31000,
 4
   and 31005, as well as Title 11, California Code of Regulations sections 5460 and 5471,
 5
   to the extent that the definition of "assault weapon" is based upon the characteristics of
 6
   Penal Code section 30515(a), against Plaintiffs on an as-applied basis, and against all
 7
   similarly situated persons.
 8
 9
1O     I declare under penalty of perjury that the foregoing is true and
11 December 5, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
              DECLARATION OF PLAJNTIFF JOHN PHILLIPS IN SUPPORT OF PLAJNTIFFS' MOTJON FOR PRELIMINARY INJUNCTION
                                                                              (CASE No. 3: 19-cv-01537-BEN-JLB)
